DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/8/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 2/8/2021, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,044,791 B2 (hereafter referred to as the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent.

Instant Application
The Patent
Claim 1
Claim 1
A method of communication, the method comprising:
communicating data from a medical device to a first hub via a Local Area Network;
A hub, comprising:
a local area network interface component configured to communicate data with a medical device;
a first system-on-module configured 
to interface with a first communications channel;
a second system-on-module 
configured to interface with a second communications channel;

communicating the at least one packet over a network through at least one communications channel of the first hub;
a processor configured to package the data from the medical device into at least one packet, wherein a packet of the at least one packet includes a header, the 
processor further configured to operatively communicate with one of the first and second system-on-modules to communicate the at least one packet over one of the first and second communications channels;
communicating an alarm from the first hub to a medical device over an alarm wire bus when an alarm condition occurs within the first hub;
an alarm wire bus configured to signal from the hub to the medical device when an alarm condition of the hub has occurred to cause the medical device to execute at least one mitigation.
communicating a fatal-error fault condition of the hub over a failsafe bus to the medical device; and
a failsafe bus configured to 
signal from the hub to the medical device when a fatal-error fault condition of 
the hub has occurred;

an alarm wire bus configured to signal from the hub to the medical device when an alarm condition of the hub has occurred to cause the medical device to execute at least one mitigation.


As to claim 2, the claim corresponds to claim 1 of the patent.

As to claim 3, the claim corresponds to claim 2 of the patent.

As to claims 4-7, the claims correspond to claim 3 of the patent.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting set forth in this Office action or if an appropriate terminal disclaimer is filed.

Claims 8-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but .
	While prior art such as MEHTA et al., U.S. Publication No. 2007/0253021 A1 discloses generating alarms in a medical environment, the prior art does not disclose the use of an alarm wire bus, a failsafe bus, and executing mitigation by the medical device in response to the alarm in the manner claimed when considered in the context of the remainder of the claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-


/Brian Whipple/
Primary Examiner
Art Unit 2454
2/23/2021